¶89 (dissenting) — The majority errs in claiming that John Nicholas Athan’s privacy interest is merely his identity. It is not. Athan’s privacy interests are his bodily integrity and his genetic information. By mischaracterizing the privacy interest as one of identity, the majority misapplies this court’s established analysis of article I, section 7 of the Washington Constitution to the facts of this case.
Fairhurst, J.
¶90 The majority’s application of article I, section 7’s protection of Athan’s saliva and DNA (deoxyribonucleic acid) is breathtaking in its sweep and impossible to reconcile with other rulings of this court. Under the majoritys holding, the government could analyze the DNA in anyone’s saliva, however obtained, as long as it was not directly from the person’s mouth, and use the information to construct a DNA database that includes both felons and nonfelons. Because DNA contains the most intimate details about a person, I cannot agree with either the majority’s reasoning or holding.
¶91 Additionally, the majority errs in concluding that Crawford, v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), was not implicated when the court admitted Athan’s brother, James Athan’s, out-of-court statement. James’ statement was testimonial, James did not testify about his statement at trial, and Athan did not have an opportunity to cross-examine James.
¶92 For these reasons, I dissent.
*399ANALYSIS
A. Privacy interests in saliva and DNA
¶93 In analyzing Athan’s privacy interests, the majority makes two fundamental errors. First, it mischaracterizes the protections afforded under article I, section 7. Second, it misapplies this court’s established article I, section 7 analysis to the facts of this case.
1. Characterization of article 1, section 7 protections
¶94 We have held that it is no longer necessary to analyze the factors set out in State v. Gunwall, 106 Wn.2d 54, 64, 720 P.2d 808 (1986), to determine whether it is appropriate to conduct an independent state constitutional analysis under article I, section 7 with regard to search and seizure questions. State v. Jackson, 150 Wn.2d 251, 259, 76 P.3d 217 (2003). Therefore, I agree with the majority that it is appropriate for us to analyze this case under article I, section 7. However, I disagree with its conclusion that article I, section 7 does not provide greater protection in the context of this case.
¶95 We have explicitly recognized that article I, section 7 of the Washington Constitution12 is more protective than the Fourth Amendment to the United States Constitution.13 Jackson, 150 Wn.2d at 259. This court’s article I, section 7 inquiry is at once more extensive and affords greater protection of privacy than the Fourth Amendment. State v. Cheatam, 150 Wn.2d 626, 642, 81 P.3d 830 (2003). Rather than applying the Fourth Amendment’s emphasis on citizens’ “ ‘subjective privacy expectations ... due to well *400publicized advances in surveillance technology,’ ” article I, section 7 protection emphasizes an individual’s objective expectation of privacy. State v. Young, 123 Wn.2d 173, 181, 867 P.2d 593 (1994) (quoting State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984)). Because article I, section 7 protects objective expectations of privacy, this court applies a “more expansive interpretation to article I, section 7” than to the Fourth Amendment. Gunwall, 106 Wn.2d at 65 (emphasis added).
¶96 In other words, whereas Fourth Amendment protection “ ‘operates on a downward ratcheting mechanism of diminishing expectations of privacy, article I, section 7, holds the line by pegging the constitutional standard to “those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.” ’ ” Robinson v. City of Seattle, 102 Wn. App. 795, 819, 10 P.3d 452 (2000) (quoting State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d 833 (1999) (quoting Myrick, 102 Wn.2d at 511)). In effect, the enhanced protections provided by article I, section 7 create a relationship between article I, section 7 and the Fourth Amendment in which article I, section 7 builds upon Fourth Amendment protections in many contexts.
¶97 The majority demonstrates its understanding of the relationship between article I, section 7 and the Fourth Amendment by acknowledging that the federal constitution provides a minimum level of protection against intrusions into an individual’s private affairs. However, it misrepresents that relationship by limiting its article I, section 7 analysis to Athan’s saliva while giving no consideration to his DNA. Majority at 367-68.
¶98 As I demonstrate below, we must focus our inquiry under article I, section 7 on Athan’s privacy interests in both his saliva and his DNA and on the protection provided to those interests.14
*4012. Application of article I, section 7 analysis to Athan’s privacy interests in his saliva and DNA
¶99 An analysis of Athan’s privacy interests in his saliva and DNA must begin with a determination of whether those interests have historically been protected under article I, section 7. State v. McKinney, 148 Wn.2d 20, 27, 60 P.3d 46 (2002). The determination of whether an interest has been historically protected requires “ ‘an examination of whether the expectation [of privacy] is one which a citizen of this state should be entitled to hold.’ ” Id. at 29 (quoting City of Seattle v. McCready, 123 Wn.2d 260, 270, 868 P.2d 134 (1994)).
¶100 In addition to considering whether historical precedent favors protection under article I, section 7, we must consider the “nature and extent of the information” the government may learn about the person’s “contacts and associations” or intimate details of the person’s life. Id. at 29-30.
¶101 Finally, in analyzing the “nature and extent of the information” the government may learn about the person, we must consider whether the person voluntarily exposed the information to the public. Id. at 29.
¶102 When we apply the analysis outlined above, the only possible conclusion is that the detectives invaded Athan’s privacy interests in his saliva and DNA without authority of law when they enticed him to leave his saliva on an envelope and analyzed the DNA in his saliva.

Historical protection afforded to saliva and DNA

¶103 There is no question that the privacy interest in the body and bodily functions has historically been afforded protection under article I, section 7 in a variety of contexts and is one that citizens should be entitled to hold. State v. Meacham, 93 Wn.2d 735, 738, 612 P.2d 795 (1980) (com *402pelled testing of DNA to determine paternity); Robinson, 102 Wn. App. at 822 (compelled blood testing as a requirement for government employment). We recognize privacy interests in the body and bodily functions even when some circumstance arises that consequently diminishes those interests. State v. Farmer, 116 Wn.2d 414, 429, 805 P.2d 200 (1991) (recognizing a privacy interest in opposing blood tests under the less protective Fourth Amendment but holding that the interest diminishes when a person is convicted of a crime).
¶104 The majority’s conclusion that Athan has no privacy interest in his saliva, and its complete indifference to his privacy interest in his DNA, are indefensible in light of this court’s long history acknowledging privacy interests in the body and bodily functions. See majority at 367-68. Further, Athan’s interests were undiminished at the time the detectives obtained his saliva and DNA because he had not been convicted of a crime.
f 105 Because we recognize privacy interests in the body and bodily functions and because Athan’s privacy interests in his saliva and DNA were undiminished because he had not been convicted of a crime, I would conclude that the detectives invaded Athan’s privacy interests in his saliva and DNA.

Nature and extent of information the government could learn

¶106 Even if we were to conclude that saliva and DNA have not been historically protected under article I, section 7, we must consider the extent to which persons’ movements, associations, lifestyle, and other intimate details of their lives would be revealed. McKinney, 148 Wn.2d at 29.
¶107 Prior opinions of this court have held that law enforcement may not (1) use a global positioning system (GPS) device to follow a person’s movements in a vehicle, (2) use an infrared heat device to view a person’s activities inside a home, (3) search the contents of garbage a person left out on the street for pick up, or (4) obtain a pen register *403to detect telephone numbers a person called. Jackson, 150 Wn.2d at 262 (GPS device); Young, 123 Wn.2d at 181-82 (infrared device); State v. Boland, 115 Wn.2d 571, 578, 800 P.2d 1112 (1990) (garbage); Gunwall, 106 Wn.2d at 67-68 (pen register). Yet, the majority now concludes that law enforcement officers may extract a person’s DNA, which contains highly sensitive information about a person’s health and intimate associations, from a sample of saliva left on an envelope. The majority can reach such an absurd conclusion only by limiting its analysis to Athan’s saliva and ignoring the vast amount of information available in his DNA.
¶108 The majority’s argument that the detectives sought Athan’s DNA only for identification purposes, while artful, is incorrect. Athan’s identity was never in question. The detectives needed his DNA so they could match it to DNA extracted from semen found on Kristen I. Sumstad’s body. But even if Athan’s identity were the only matter at issue, unlike the statutes limiting the use of DNA collected when a person has been convicted of a crime, see State v. Surge, 160 Wn.2d 65, 76-77, 165 P.3d 208 (2007) and RCW 43.43.754(2), no statute limits the government’s use of Athan’s DNA to verifying his identity. Thus, the government is not constrained from using Athan’s DNA in whatever way it deems appropriate.
¶109 Because Athan’s DNA provided the government with vast amounts of intimate information beyond mere identity, I would conclude that Athan has privacy interests in his saliva and DNA.

Voluntary

¶110 Next, we must analyze whether Athan’s actions were voluntary. McKinney, 148 Wn.2d at 29.
¶111 Actions are “voluntary” if they are “done by design or intention : not accidental: intentional,” or the person is “acting of oneself: not constrained, impelled, or influenced by another : spontaneous, free.” Webster’s Third New International Dictionary 2564 (2002). It is apparent from this *404definition that mere absence of force is not sufficient to show that Athan’s actions were voluntary. Actions can be involuntary simply because they are the direct result of outside influence.
¶112 Here, the fact that the detectives posed as attorneys to obtain the saliva and DNA caused Athan’s actions to be involuntary. Although the detectives did not force Athan to provide a saliva sample, their actions were akin to those of law enforcement officers in Ferguson v. City of Charleston, 532 U.S. 67, 84, 121 S. Ct. 1281, 149 L. Ed. 2d 205 (2001), in which the officers obtained consensually extracted bodily fluids of pregnant patients suspected of drug abuse from hospital staff without the patients’ knowledge. The United States Supreme Court explicitly rejected the practice and concluded the patients did not provide the body fluids voluntarily, reasoning that patients would not expect hospital staff to provide incriminating evidence against them even if the staff were required by law to report incriminating conduct. Id. at 78 n.13. Similarly, Athan would not expect someone he believed to be an attorney to obtain incriminating evidence against him by extracting the saliva from the envelope he sent to the attorney.
¶113 Athan’s actions were also not voluntary because the detectives used specialized technology to “see” his DNA. In Young, we held that the defendant did not voluntarily expose his activities when law enforcement used a device that went “well beyond an enhancement of natural senses [and] enabled the officers to conduct their surveillance without Mr. Young’s knowledge.” Young, 123 Wn.2d at 183. “The infrared device thus represent [ed] a particularly intrusive means of observation that exceeds our established surveillance limits.” Id. Just as in Young, the testing of Athan’s saliva went beyond enhancement of natural senses and allowed law enforcement to observe Athan’s DNA without his knowledge. Just as Young did not consent to the infrared surveillance, Athan did not consent to the extraction and sequencing of his DNA.
*405¶114 Because Athan did not voluntarily provide his saliva and DNA to the detectives, I would conclude that he retained his privacy interests in his saliva and DNA when he licked an envelope and mailed it to the detectives.

Exposed to the public

¶115 Lastly, we must determine if Athan’s saliva and DNA were exposed to the public. McKinney, 148 Wn.2d at 29.
¶116 People expose to the public their physical description, personal characteristics, soles of shoes, and sound of voice. Id. at 27-29 (physical description on Department of Licensing records); State v. Selvidge, 30 Wn. App. 406, 411, 635 P.2d 736 (1981) (tread pattern on soles of shoes); United States v. Dionisio, 410 U.S. 1, 5-6, 93 S. Ct. 764, 35 L. Ed. 2d 67 (1973) (sound of voice). However, these types of outward physical attributes are not analogous to either saliva or DNA. Saliva does not possess the same descriptive qualities as a person’s physical description, tread pattern on shoes, or a person’s voice. It is merely the material from which such information is obtained.
¶117 While DNA is comparable in some ways to other physical characteristics because it provides information regarding identity, it reveals far more information than a person’s voice or fingerprints. See, e.g., James F. Van Orden, Recent Development, DNA Databases and Discarded Private Information?: “Your License, Registration and Intimate Bodily Details, Please”, 6 N.C. J.L. & Tech. 343, 352 (2005). A person’s voice does not contain the kind of intimate details about a person that DNA contains. Id. Similarly, fingerprints are distinguishable from DNA because “[l]ike DNA, a fingerprint identifies a person, but unlike DNA, a fingerprint says nothing about the person’s health, their propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” United States v. Kincade, 379 F.3d 813, 842 n.3 (2004) (Gould, J., concurring).
¶118 In stark contrast to saliva, fingerprints, and other physical characteristics, one never exposes one’s DNA to the *406public. Van Orden, supra, at 352. “The highly personal information that is revealed after analysis of one’s DNA is never exposed to the public without the aid of modern technological tools.” Id. We do not expose DNA to the public merely by virtue of the fact that it is contained in other material, such as blood, hair, skin, or saliva. We do not expose DNA to the public when it can be “seen” only with specialized equipment.
¶119 Because Athan’s saliva and DNA were not exposed to the public, I would conclude that Athan retained his privacy interests in his saliva and DNA when he licked an envelope and mailed it to the detectives.
¶120 In sum, because the government intruded on Athan’s privacy interests in his saliva and DNA without authority of law,15 the DNA evidence should be inadmissible and the case should be remanded for a new trial without it or the conviction should be vacated.
B. Crawford violation
¶[121 I also disagree with the majority’s conclusion that Detective Gregg Mixsell’s testimony about a statement made by James Athan did not violate Crawford. The majority makes two errors in its analysis. First, it declines to address the straightforward question of whether James’ statement was testimonial. Second, it erroneously concludes that James’ statement did not violate Crawford because it was not offered to prove the truth of the statement.
¶122 With regard to whether James’ statement was testimonial, the majority assumes that James’ statement *407was testimonial for the purposes of its analysis when it need not sidestep such an obvious conclusion. A person in James’ position would undoubtedly be aware that his statement could be used to prosecute his brother. In fact, James demonstrated his awareness that the statement might be used for this purpose by subsequently altering it. I would hold that James’ statement was testimonial.
¶123 As to the question of whether James’ testimonial statement violated Crawford, it is clear that James’ statement was offered to prove the truth of what he asserted. Mixsell provided explicit details about James’ statement and the fact that James was the source of the information. Mixsell testified that he told Athan “his brother saw him with a large box on a grocery cart, that [James] had told detectives he saw him with the cart and box the night before.” Verbatim Report of Proceedings (VRP) (Jan. 13, 2004) at 126. Even the majority acknowledges that Mixsell’s testimony revealed the content of James’ statement. Majority at 386. However, it then proceeds to accept with little analysis the State’s arguments about the intended purpose for introducing the statement.
¶124 The State argued that it offered James’ statement in part to provide “context” for Athan’s denial of James’ claim. However, Athan denied only that he had a cardboard box on a grocery cart. He did not deny that he was in the area the night before the police found Sumstad’s body. He did not deny that he had a luggage cart loaded with firewood. Therefore, Mixsell’s testimony effectively brought into evidence James’ out-of-court statement about the cardboard box without giving Athan an opportunity to impeach James on that question in court.
¶125 The State also argued that it used Mixsell’s testimony to show how the defendant’s story had changed since 1982. However, Athan’s story did not change. He admitted in 1982 that he was near the crime scene collecting firewood the night before police discovered Sumstad’s body. When detectives questioned him in 2002, he again admitted that he was near the crime scene the night before police discov*408ered Sumstad’s body, and again claimed he was stealing firewood. The only thing he added to his story was that he was carrying the wood on a “little metal cart like you carry a briefcase or a suitcase.” VBP (Jan. 13, 2004) at 126. Thus, Athan’s story in 1982 was consistent with his story in 2002. Athan’s story did not agree, however, with James’ statement regarding the cardboard box and the grocery cart. Thus, the effect of Mixsell’s testimony was to introduce an inconsistent out-of-court statement without providing Athan an opportunity to impeach James.
¶126 Chief Justice Alexander argues that although the trial court’s admission of James’ statement implicated Crawford, the error was harmless because, based on other evidence presented at trial, the outcome of the trial would not have been different had it been excluded. Concurrence at 393-94. He cites DNA evidence found at the scene, Athan’s admission that he was in the area where Sumstad’s body was found the night before, and testimony that Athan knew and was sexually interested in Sumstad to support his argument that there was sufficient other evidence to convict Athan without James’ statement. Id. However, the DNA evidence found at the crime scene was meaningless without the DNA the detectives unlawfully obtained from Athan. Athan’s admission that he was in the area where police found Sumstad’s body the night before demonstrated nothing in the absence of DNA connecting him to the crime scene. Athan’s admission that he knew and was sexually interested in Sumstad demonstrated only that he may have had sex with her, not that he killed her. Because James’ statement appeared to validate evidence that was otherwise of little value without the unlawfully obtained DNA, we cannot conclude beyond a reasonable doubt that the outcome of the trial would not have been different had it been excluded.
¶127 I would hold that the trial court’s admission of Mixsell’s testimony about James’ statement implicated Crawford. James did not testify at trial, and Athan did not have the opportunity to cross-examine him. Additionally, *409the State introduced James’ statement to prove the truth of the matter asserted — that James saw Athan with a cardboard box on a grocery cart near the area where police later found Sumstad’s body in a box. I would further hold that the admission of James’ statement was not harmless error.
CONCLUSION
¶128 I would hold that the DNA evidence in this case is inadmissible and reverse. The detectives intruded on Athan’s expectation of privacy without authority of law when they collected his saliva from an envelope based on a ruse and tested his DNA. Athan did not voluntarily relinquish his privacy interests in either his saliva or his DNA by licking the envelope and placing it in the mail.
¶129 I would also hold that the admission of Detective Mixsell’s testimony about James’ statement implicated Crawford. James did not testify at trial, and Athan did not have the opportunity to cross-examine him. Moreover, the State sought to have the statement admitted to prove the truth of James’ statement, which was that James saw Athan with a cardboard box on a grocery cart near the area where police found Sumstad’s body in a box. I would further hold that the admission of James’ statement was not harmless error.

 Article I, section 7 of the Washington Constitution states, “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.”


 The Fourth Amendment to the United States Constitution states, “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”


 Because I would conclude that article I, section 7 provides greater protection to Athan’s privacy interest in his saliva and DNA, it is not necessary to reach the *401search and seizure inquiry under the Fourth Amendment. See State v. Surge, 160 Wn.2d 65, 86-87, 156 P.3d 208 (2007) (Owens, J., concurring).


 If we conclude that the government has intruded on a person’s private affairs, we determine whether the government acted under authority of law. Myrick, 102 Wn.2d at 510. The state constitution generally requires law enforcement officers to obtain a warrant to intrude on a person’s private affairs. Id. The only exceptions we recognize to the warrant requirement are “(1) consent; (2) exigent circumstances; (3) search incident to a valid arrest; (4) inventory searches; (5) plain view; and (6) Terry investigative stops.” State v. White, 135 Wn.2d 761, 769 n.8, 958 P.2d 982 (1998) (citing Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); State v. Hendrickson, 129 Wn.2d 61, 71, 917 P.2d 563 (1996)). Because the State does not assert that the detectives had a warrant or met one of the exceptions to the warrant requirement, the detectives did not act under authority of law.